Citation Nr: 1715086	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a right ankle disability.

2. Entitlement to an increased rating in excess of 20 percent for a left ankle disability.

3. Entitlement to an increased rating in excess of 20 percent for a left shoulder disability prior to October 28, 2015 and in excess of 30 percent afterwards.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.D. Jackson


INTRODUCTION

The Veteran served on active duty from May 1981 to October 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The Veteran did not request a hearing before the Board. 

The issues of service connection for left arm, hand, and finger disorders, secondary to the service-connected left shoulder disability; and bilateral leg and low back disorders, secondary to the service-connected bilateral ankle disabilities have been raised by the record in an April 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected right ankle disability has been manifested by marked limitation of motion; however no ankylosis is demonstrated.

2.  Throughout the appeal period, the Veteran's service-connected left ankle disability has been manifested by marked limitation of motion; however no ankylosis is demonstrated.

3.  The Veteran's left shoulder disability is manifested by painful motion; with consideration of functional loss, it is shown to be limited to 25 degrees from side.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the service-connected right ankle disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for a rating in excess of 20 percent for the service-connected left ankle disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for a rating of 30 percent, but no higher, for the left shoulder disability are met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5107(b) (West 20014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Moderate limitation of motion of either ankle warrants a 10 percent evaluation. A 20 percent evaluation requires marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271. The average normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71. 

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants assignment of a 20 percent evaluation. A 30 percent evaluation requires the joint be ankylosed in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees. A 40 percent evaluation requires the joint to be ankylosed in plantar flexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Here, the Veteran is already rated as 20 percent disabling under DC 5271, for marked limitation of motion. The only way to a higher rating is by demonstrating ankylosis. However upon review of all the evidence of record, including the VA examinations, there is no demonstration of ankylosis. Hence, a higher rating for the bilateral ankles is not warranted.  

The Veteran's left shoulder disability is rated as 20 percent disabling prior to October 28, 2015 and 30 pursuant, thereafter, under DC 5003-5201. 

On review, the Board finds that the evidence is at least in equipoise for a rating of 30 percent, but no higher, for the entire period on appeal.  In this regard, the evidence approximates limitation of left arm motion to 25 degrees from side. As exhibited during VA examinations, left shoulder motion has been, at worst, limited to 25 degrees, which is consistent with a 30 percent rating for the minor shoulder.  Although this was not necessarily displayed during the January 2011 VA examination, it was during the October 2015 examination.  Moreover, the Veteran is competent to describe his functional limitations during flare-ups, which approximates to limitation of left arm motion to 25 degrees from side.

There is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204-07. In this case, the medical evidence clearly shows that the left shoulder disability causes pain that restricts motion, to include functional loss at 25 degrees from side.  This is the maximum rating for a non-dominant shoulder disability under limitation of motion.  

No other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder. Because the evidence does not show that the Veteran has ankylosis of the left scapulohumeral articulation, DC 5200 is not for application. 

DC 5202 provides ratings based impairment of the humerus, but the evidence does not show fibrous union necessary for a 40 percent rating.  The other possible shoulder diagnostic codes are not for application because they would not result in a rating higher than his now 30 percent rating.  
 
Because DC 5203 provides a maximum 20 percent rating for impairment of the major or minor clavicle or scapula, a higher rating is not available under such code. The Board also considered whether a separate rating is potentially warranted under DC 5203, however, the symptoms associated with it affect limitation of motion, so to assign a separate rating in this instance would be pyramiding.

In summary, the Board the criteria are not met or approximated to assign a rating higher than 30 percent for the Veteran's left shoulder disability. 

The Board is very sympathetic to the Veteran. However, to the extent that VA's current rating schedule requires additional symptoms before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements. See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252 (b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  

The Board recognizes that the Veteran's functional effects present difficulty in the Veteran's daily life. Referral for extraschedular consideration cannot be made, however, because the rating schedule was purposely designed to compensate for effects, such as functional loss, of his bilateral ankle and shoulder disabilities in all spheres of his daily life, including at work and at home. As shown above, the Veteran's ankle and shoulder are primarily productive of pain and inflammation, with issues standing for a moderate period of time and difficulty walking and reaching, with weakness. The Veteran also asserts that he has difficulty standing from a seated position. Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, Mitchell, supra. Moreover, the Board notes that the Veteran' ankle limitation of motion is rated as "marked" and his shoulder is at the maximum rating for limitation of motion. Since the Veteran's disabilities are contemplated by the schedular criteria, the first prong of the Thun test is not satisfied. Therefore, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.











ORDER

A rating in excess of 20 percent for the service-connected right ankle disability is denied.

A rating in excess of 20 percent for the service-connected left ankle disability is denied.

An increased rating of 30 percent, but no higher, for a left shoulder disability is granted for the entire appeal period.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


